 

 

Case 1:15-cv-08098-GBD-SDA Document 134 Filed 07/16/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MARY ELLEN TOOHEY, SHERRY
CAMPBELL, SCYNETTE COOK, JULIA
GREENWOOD, IRENE LOFTIN, ELAINE
SHERRY, and HOWARD ZUBIN,
individually and on behalf of all others
similarly situated,

 

No. 15 Civ. 8098 (GBD)
Plaintiffs,

-against-

PORTFOLIO RECOVERY ASSOCIATES,
LLC, MALEN & ASSOCIATES, P.C.,

Defendants.

 

[PREEPSSED] ORDER APPROVING SERVICE AWARDS
 

Case 1:15-cv-08098-GBD-SDA Document 134 Filed 07/16/20 Page 2 of 3

WHEREAS, an action is pending before this Court entitled Toohey, et al. v. Portfolio
Recovery Associates, LLC, et al., No. 15 Civ. 8098 (the “Action’”);

WHEREAS, Plaintiffs Mary Ellen Toohey, Sherry Campbell, Scynette Cook, Julia
Greenwood, Irene Loftin, Elaine Sherry, and Harry Zubin (collectively the “Plaintiffs” or
“named Plaintiffs’), on behalf of themselves and the Settlement Class (defined below), and
Portfolio Recovery Associates, LLC (“PRA”) and Malen & Associates, P.C. (“Malen’’)
(collectively the “Defendants”) have entered into a Stipulation and Agreement of Settlement
dated November 30, 2019 (the “Settlement Agreement”), that provides for a complete dismissal
with prejudice of the claims asserted against Defendants in the Action on the terms and
conditions set forth in the Settlement Agreement, subject to the approval of this Court (the
“Settlement’’);

WHEREAS, all capitalized terms used in this Order that are not otherwise defined herein
have the meanings defined in the Settlement Agreement;

WHEREAS, by Order dated March 5, 2020 (the “Preliminary Approval Order’’), this
Court: (a) preliminarily approved the Settlement; (b) certified the Settlement Class solely for
purposes of effectuating the Settlement; (c) ordered that notice of the proposed Settlement be
provided to potential Class Members; (d) provided Class Members with the opportunity either to
exclude themselves from the Settlement Class or to object to the proposed Settlement; and (e)
scheduled a hearing regarding final approval of the Settlement;

WHEREAS, due and adequate notice has been given to the Settlement Class;

WHEREAS, the Court conducted a hearing on July 16, 2020 (the “Fairness Hearing”) to
consider, among other things, (a) whether the terms and conditions of the Settlement are fair,
reasonable and adequate to the Settlement Class, and should therefore be approved; and (b)
whether a judgment should be entered dismissing the Action with prejudice as against the
Defendants;

WHEREAS, the Court reviewed and considered the Settlement Agreement, all papers

filed and proceedings held herein in connection with the Settlement, all oral and written

 
 

Case 1:15-cv-08098-GBD-SDA Document 134 Filed 07/16/20 Page 3 of 3

comments received regarding the Settlement, and the record in the Action, and, good cause
appearing therefor, has entered its final Approval Order and Judgment as to the Settlement;

WHEREAS, section IV.A.20 & -30 of the Settlement Agreement anticipates a Service
Award for each named Plaintiff in an amount determined at Class Counsel’s discretion;

WHEREAS, the Court has reviewed and considered the memoranda and declarations
submitted by Class Counsel that were filed in support of the motions for preliminary and final
approval of the Settlement, and that proposed Service Awards in the amount of $10,000 for each
of the seven named Plaintiffs ($70,000 total), in light of their efforts throughout the course of this
litigation and the amounts of the service awards granted to the named plaintiffs in recent similar
actions;

WHEREAS, the notice to the Settlement Class disclosed that Service Awards in the
amount of $10,000 for each named Plaintiffs would be requested at the Fairness Hearing; and

WHEREAS, no objections have been lodged in response to the notice to the Settlement
Class;

IT IS HEREBY ORDERED, ADJUDGED AND DECREED as follows:

1. The motion for Service Awards is granted.
2. Each named Plaintiff will receive a Service Award in the amount of $10,000.
3. Pursuant to section IV.A.20 of the Settlement Agreement, the Service Awards

will be paid from the Settlement Fund.

SO ORDERED this / (o day of ou , 2020.

Vey, B, Dow
Hols Geored B. Daniels

United States District Judge

 

 
